Exhibit 10.7

EXECUTION VERSION

 

 

 

AMENDED & RESTATED REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

LVB ACQUISITION HOLDING, LLC,

LVB ACQUISITION, INC.,

BIOMET, INC.,

BANC OF AMERICA CAPITAL INVESTORS V, L.P.,

BEAR GROWTH CAPITAL PARTNERS, LP,

BLACKSTONE CAPITAL PARTNERS V L.P.,

BLACKSTONE CAPITAL PARTNERS V-AC L.P.,

BCP V-S L.P.,

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P.,

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V-A L.P.,

BLACKSTONE PARTICIPATION PARTNERSHIP V L.P.

BCP V CO-INVESTORS L.P.,

GS CAPITAL PARTNERS VI FUND, L.P.,

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.,

GS CAPITAL PARTNERS VI PARALLEL, L.P.,

GS CAPITAL PARTNERS VI GMBH & CO. KG,

GOLDMAN SACHS BMET INVESTORS, L.P.,

GOLDMAN SACHS BMET INVESTORS OFFSHORE HOLDINGS, L.P.,

GS LVB CO-INVEST L.P.,

GS PEP BASS HOLDINGS, L.L.C.,

GOLDMAN SACHS PRIVATE EQUITY PARTNERS, 2004-DIRECT INVESTMENT FUND, L.P.,

GOLDMAN SACHS PRIVATE EQUITY PARTNERS, 2005-DIRECT INVESTMENT FUND, L.P.,

GOLDMAN SACHS PRIVATE EQUITY PARTNERS IX-DIRECT INVESTMENT FUND, L.P.,

KKR BIOMET, LLC,

TPG PARTNERS IV, L.P.,

TPG PARTNERS V, L.P.,

TPG FOF V-A, L.P.,

TPG FOF V-B, L.P.,

TPG LVB CO-INVEST LLC,

TPG LVB CO-INVEST II LLC,

AND

WCP FUND II, L.P.

DATED AS OF SEPTEMBER 27, 2007

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS Section 1.01.   Defined Terms    2 Section
1.02.   Other Interpretive Provisions    7 ARTICLE II REGISTRATION RIGHTS
Section 2.01.   Demand Registration    7 Section 2.02.   Shelf Registration   
10 Section 2.03.   Piggyback Registration    12 Section 2.04.   Black-out
Periods    13 Section 2.05.   Registration Procedures    14 Section 2.06.  
Underwritten Offerings    20 Section 2.07.   No Inconsistent Agreements;
Additional Rights    22 Section 2.08.   Registration Expenses    22 Section
2.09.   Indemnification    22 Section 2.10.   Rules 144 and 144A and Regulation
S    26 ARTICLE III MISCELLANEOUS Section 3.01.   Term    26 Section 3.02.  
Existing Registration Statements    26 Section 3.03.   Other Activities    26
Section 3.04.   Injunctive Relief    27 Section 3.05.   Attorneys’ Fees    27
Section 3.07.   Amendment    29 Section 3.08.   Successors, Assigns and
Transferees    29 Section 3.09.   Binding Effect    29 Section 3.10.   Third
Parties    29 Section 3.11.   Governing Law; Jurisdiction    30 Section 3.12.  
Waiver of Jury Trail    30 Section 3.13.   Severability    30 Section 3.14.  
Counterparts    30 Section 3.15.   Headings    30

 

i



--------------------------------------------------------------------------------

AMENDED & RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED & RESTATED REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of
September 27, 2007, by and among LVB Acquisition Holding, LLC, a Delaware
limited liability company (“Holding”), LVB Acquisition, Inc., a Delaware
corporation (“Parent”), Biomet, Inc., an Indiana corporation (“Biomet”), Banc of
America Capital Investors V, L.P., Bear Growth Capital Partners, LP, Blackstone
Capital Partners V L.P., Blackstone Capital Partners V-AC L.P., BCP V-s L.P.,
Blackstone Family Investment Partnership V L.P., Blackstone Family Investment
Partnership V-A L.P., Blackstone Participation Partnership V L.P., BCP V
Co-Investors L.P., GS Capital Partners VI Fund, L.P., GS Capital Partners VI
Offshore Fund, L.P., GS Capital Partners VI Parallel, L.P., GS Capital Partners
VI GmbH & Co. KG, Goldman Sachs BMET Investors, L.P., Goldman Sachs BMET
Investors Offshore Holdings, L.P., GS PEP Bass Holdings, L.L.C., Goldman Sachs
Private Equity Partners, 2004-Direct Investment Fund, L.P., Goldman Sachs
Private Equity Partners, 2005-Direct Investment Fund, L.P., Goldman Sachs
Private Equity Partners IX-Direct Investment Fund, L.P., KKR Biomet, LLC, TPG
Partners IV, L.P., TPG Partners V, L.P., TPG FOF V-A, L.P., TPG FOF V-B, L.P.,
TPG LVB Co-Invest LLC, TPG LVB Co-Invest II LLC and WCP Fund II, L.P.

WITNESSETH:

WHEREAS, Holding, Parent, LVB Acquisition Merger Sub, Inc., an Indiana
corporation (“Merger Sub”), Blackstone Capital Partners V L.P., Blackstone
Capital Partners V-AC L.P., BCP V-S L.P., Blackstone Family Investment
Partnership V L.P., Blackstone Family Investment Partnership V-A L.P.,
Blackstone Participation Partnership V L.P., GS Capital Partners VI Fund, L.P.,
GS Capital Partners VI Offshore Fund, L.P., GS Capital Partners VI Parallel,
L.P., KKR Biomet, LLC, TPG Partners IV, L.P., TPG Partners V, L.P., TPG FOF V-A,
L.P. and TPG FOF V-B, L.P. entered into a Registration Rights Agreement, dated
as of September 25, 2007 (the “Original Agreement”), setting forth certain
registration rights applicable to the Registrable Securities (as defined below);

WHEREAS, each of Parent and Merger Sub engaged in a transaction in which Merger
Sub merged with and into Biomet, with Biomet as the surviving corporation (the
“Merger”), pursuant to an Agreement and Plan of Merger, dated as of December 18,
2006 (as amended and restated as of June 7, 2007, the Merger Agreement),
pursuant to which Biomet assumed all of the liabilities and obligations of
Merger Sub, including all obligations and liabilities under the Original
Agreement; and

WHEREAS, the parties to the Original Agreement desire to amend and restate in
their entirety the terms of the Original Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board’s good faith judgment, after consultation with independent
outside counsel to the Issuer, (i) would be required to be made in any
Registration Statement or report filed with the SEC by the Issuer so that such
Registration Statement or report would not be materially misleading; (ii) would
not be required to be made at such time but for the filing of such Registration
Statement; and (iii) the Issuer has a bona fide business purpose for not
disclosing publicly.

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided, that no Holder shall be deemed an Affiliate of the Issuer or any of
its subsidiaries for purposes of this Agreement.

“Agreement” has the meaning set forth in the preamble.

“Bank Holders” means, collectively, Banc of America Capital Investors V, L.P.,
Bear Growth Capital Partners, LP and WCP Fund II, L.P. and their respective
Affiliates and permitted assignees hereunder.

“Biomet” has the meaning set forth in the preamble and shall include Biomet’s
successors by merger, acquisition, reorganization, conversion or otherwise.

“Blackstone” means, collectively, Blackstone Capital Partners V L.P., Blackstone
Capital Partners V-AC L.P., BCP V-S L.P., Blackstone Family Investment
Partnership V L.P., Blackstone Family Investment Partnership V-A L.P.,
Blackstone Participation Partnership V L.P., BCP V Co-Investors L.P. and their
respective Affiliates and permitted assignees hereunder, and except as provided
herein, shall act through Blackstone Capital Partners V L.P.

“Board” means the board of directors of the Issuer.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
to be closed.

“Common Share Equivalents” means securities (including, without limitation,
warrants) exercisable, exchangeable or convertible into Common Shares.

“Common Shares” means the membership units or shares of common stock, as the
case may be, of the Issuer, and any securities into which such membership unit
or shares of common stock shall have been changed or any securities resulting
from any reclassification or recapitalization of such membership units or shares
of common stock.

 

2



--------------------------------------------------------------------------------

“Demand Notice” has the meaning set forth in Section 2.01(e).

“Demand Period” has the meaning set forth in Section 2.01(d).

“Demand Registration” has the meaning set forth in Section 2.01(a)(i).

“Demand Registration Statement” has the meaning set forth in
Section 2.01(a)(iii).

“Demand Suspension” has the meaning set forth in Section 2.01(f).

“Demanding Sponsor” has the meaning set forth in Section 2.01(a)(i).

“Effectiveness Date” means the date on which Holders are no longer subject to
any underwriter’s lock-up or other similar contractual restriction on the sale
of Registrable Securities (excluding, for the avoidance of doubt, the Holding
LLC Agreement or any shareholders agreement entered into pursuant to the Holding
LLC Agreement) in connection with the Issuer’s IPO.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Goldman Sachs” means, collectively, GS Capital Partners VI Fund, L.P., GS
Capital Partners VI Offshore Fund, L.P., GS Capital Partners VI Parallel, L.P.,
GS Capital Partners VI GmbH & Co. KG, Goldman Sachs BMET Investors, L.P.,
Goldman Sachs BMET Investors Offshore Holdings, L.P., GS LVB Co-Invest L.P., GS
PEP Bass Holdings, L.L.C., Goldman Sachs Private Equity Partners, 2004-Direct
Investment Fund, L.P., Goldman Sachs Private Equity Partners, 2005-Direct
Investment Fund, L.P., Goldman Sachs Private Equity Partners IX-Direct
Investment Fund, L.P. and their respective Affiliates and permitted assignees
hereunder, and except as provided herein, shall act through GS Capital Partners
VI Parallel, L.P.

“Holder” means any holder of Registrable Securities who is a party hereto or who
succeeds to rights hereunder pursuant to Section 3.08.

“Holding” has the meaning set forth in the preamble and shall include Holding’s
successors by merger, acquisition, reorganization, conversion or otherwise.

“Holding LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of Holding, dated as of the date hereof, as amended,
modified or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

“Initial Demand Period” means the time period between the Effectiveness Date and
the second anniversary of the IPO.

“Initial Public Offering” or “IPO” means the first underwritten public offering
and sale of equity securities of Holding, Parent, Merger Sub or any of their
respective successors for cash pursuant to an effective Registration Statement
(other than on Form S-4, S-8 or a comparable form) under the Securities Act.

“Issuer” means the first of Holding, Parent or Merger Sub to offer its equity
securities for sale in an IPO.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Issuer Public Sale” has the meaning set forth in Section 2.03(a).

“Issuer Shares” means Common Shares and Common Share Equivalents.

“KKR” means, collectively, KKR Biomet, LLC and its Affiliates and permitted
assignees hereunder, and except as provided herein, shall act through KKR
Biomet, LLC.

“Long-Form Registration Statement” has the meaning set forth in
Section 2.01(a)(i).

“Loss” or “Losses” has the meaning set forth in Section 2.09(a).

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; and
(iv) any event, change, circumstance or effect that is or is reasonably likely
to be materially adverse to the business, properties, assets, liabilities,
condition (financial or otherwise), operations, results of operations or
prospects of the Issuer and its subsidiaries taken as a whole.

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals and shall include Merger
Sub’s successors by merger, acquisition, reorganization, conversion or
otherwise.

 

4



--------------------------------------------------------------------------------

“Original Agreement” has the meaning set forth in the recitals.

“Parent” has the meaning set forth in the preamble and shall include Parent’s
successors by merger, acquisition, reorganization, conversion or otherwise.

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

“Person” means an individual, corporation, association, limited liability
company, limited liability partnership, partnership, estate, trust, joint
venture, unincorporated organization or a government or any agency or political
subdivision thereof.

“Piggyback Registration” has the meaning set forth in Section 2.03(a).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Qualifying Sponsor” has the meaning set forth in the Holding LLC Agreement.

“Registrable Securities” means any Issuer Shares held by any Holder and any
securities held by any Holder that may be issued or distributed or be issuable
in respect of any Issuer Shares by way of conversion, dividend, stock split or
other distribution, merger, consolidation, exchange, recapitalization or
reclassification or similar transaction; provided, that any such Registrable
Securities shall cease to be Registrable Securities to the extent (i) a
Registration Statement with respect to the sale of such Registrable Securities
has become effective under the Securities Act and such Registrable Securities
have been disposed of in accordance with the plan of distribution set forth in
such Registration Statement, (ii) such Registrable Securities have been sold
pursuant to Rule 144 under the Securities Act (or any similar or analogous rule
promulgated under the Securities Act), (iii) such Registrable Securities shall
have been otherwise transferred and new certificates for them not bearing a
legend restricting transfer under the Securities Act shall have been delivered
by the Issuer and such securities may be publicly resold without Registration
under the Securities Act or (iv) with respect to Registrable Securities held by
any of the Sponsors, the Holder thereof, together with its Affiliates,
beneficially owns less than 2% (two percent) of the Registrable Securities that
are outstanding at such time and such Holder and its Affiliates are able to
dispose of all of their Registrable Securities in any 90-day period pursuant to
Rule 144 (or any similar or analogous rule promulgated under the Securities
Act).

“Registration” means a registration with the SEC of the Issuer’s securities for
offer and sale to the public under a Registration Statement. The terms
“Register” and “Registered” shall have a correlative meaning.

“Registration Expenses” has the meaning set forth in Section 2.08.

 

5



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement of the Issuer filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Requisite Sponsor Consent” has the meaning set forth in the Holding LLC
Agreement.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shelf Period” has the meaning set forth in Section 2.02(b).

“Shelf Registration” means a Registration effected pursuant to Section 2.02.

“Shelf Registration Statement” means a Registration Statement of the Issuer
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Issuer is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering the Registrable Securities, as
applicable.

“Shelf Suspension” has the meaning set forth in Section 2.02(d).

“Short-Form Registration Statement” has the meaning set forth in
Section 2.01(a)(i).

“Sponsors” means each of Blackstone, Goldman Sachs, KKR and TPG.

“TPG” means, collectively, TPG Partners IV, L.P., TPG Partners V, L.P., TPG FOF
V-A, L.P., TPG FOF V-B, L.P., TPG LVB Co-Invest LLC, TPG LVB Co-Invest II LLC
and their respective Affiliates and permitted assignees hereunder, and except as
provided herein, shall act through TPG Partners V, L.P.

“Underwritten Offering” means a Registration in which securities of the Issuer
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

 

6



--------------------------------------------------------------------------------

SECTION 1.02. Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms thereof.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection, Section, Exhibit, Schedule and Annex references are to this
Agreement unless otherwise specified.

(c) The term “Including” is not limiting and means “including without
limitation”.

(d) The captions and heading of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.01. Demand Registration.

(a) Demand by the Sponsors.

(i) If, at any time after the Effectiveness Date, there is no currently
effective Shelf Registration Statement on file with the SEC then, except as
provided in Section 2.02(a), (x) a Sponsor or Sponsors beneficially owning
(together with its Affiliates), directly or indirectly, in the aggregate,
(i) during the Initial Demand Period, not less than forty-five percent (45%) of
the Registrable Securities then held by all of the Sponsors or (ii) after the
Initial Demand Period, not less than thirty-three and one-third percent (33
1/3%) of the Registrable Securities then held by all of the Sponsors, may make a
written request to the Issuer for Registration of all or part of the Registrable
Securities held by such Sponsors on Form S-1 or any similar long-form
registration statement (a “Long-Form Registration Statement”), or (y) any
Sponsor may make a written request to the Issuer for Registration of all or part
of the Registrable Securities held by such Sponsor on Form S-3 or any similar
short-form registration statement (a “Short-Form Registration Statement”) if the
Issuer is qualified to use such short form. Any such requested Long-Form
Registration or Short-Form Registration shall hereinafter be referred to as a
“Demand Registration”, and any Sponsor requesting such Demand Registration shall
hereinafter be referred to as a “Demanding Sponsor”. Each request for a Demand
Registration shall specify the kind and aggregate amount of Registrable
Securities to be Registered and the intended methods of disposition thereof.

 

7



--------------------------------------------------------------------------------

(ii) The value of Registrable Securities that the Demanding Sponsors propose to
sell in such offering must be at least fifty million dollars ($50,000,000) or
such lower amount as agreed by Requisite Sponsor Consent (or the Issuer if there
are no Qualifying Sponsors remaining).

(iii) Within (i) ninety (90) days in the case of a request for a Long-Form
Registration or (ii) thirty (30) days in the case of a request for a Short-Form
Registration, the Issuer shall file a Registration Statement relating to such
Demand Registration (a “Demand Registration Statement”), and shall use its
reasonable best efforts to cause such Demand Registration Statement to promptly
become effective under the Securities Act and to qualify under the “Blue Sky”
laws of such jurisdictions as any Participating Holder or any underwriter, if
any, reasonably requests.

(b) Limitation on Demand Registrations. The Demanding Sponsors shall have the
right to request an unlimited number of Long-Form Registrations and Short-Form
Registrations. Notwithstanding the foregoing, (i) the Demanding Sponsors may
request no more than two (2) Demand Registrations in any one hundred eighty
(180)-day period without Requisite Sponsor Consent and (ii) in no event shall
the Issuer be required to effect more than four (4) Demand Registrations in any
twelve (12)-month period.

(c) Demand Withdrawal. A Demanding Sponsor and any other Holder that has
requested its Registrable Securities be included in a Demand Registration
pursuant to Section 2.01(e) may withdraw all or any portion of its Registrable
Securities included in a Demand Registration from such Demand Registration at
any time prior to the effectiveness of the applicable Demand Registration
Statement. Upon receipt of a notice to such effect from a Demanding Sponsor with
respect to all of the Registrable Securities included by such Sponsor in such
Demand Registration, the Issuer shall cease all efforts to secure effectiveness
of the applicable Demand Registration Statement; provided, that if a Demanding
Sponsor withdraws all of its Registrable Securities from a Demand Registration
pertaining to a Long-Form Registration Statement, the Issuer shall cease all
efforts to secure effectiveness of the Long-Form Registration Statement only if
(i) the Demanding Sponsors that have not withdrawn all of their Registrable
Securities from such Demand Registration beneficially own (together with their
Affiliates), directly or indirectly, in the aggregate, less than the amount of
Registrable Securities specified in clause (x) of Section 2.01(a)(i), or
(ii) the value of the Registrable Securities that the remaining Demanding
Sponsors propose to sell in such offering is less than fifty million dollars
($50,000,000) or such lower amount as agreed by Requisite Sponsor Consent. In
the event that the Issuer shall cease all efforts to secure effectiveness of the
applicable Demand Registration Statement pursuant to the preceding sentence, the
withdrawing Demanding Sponsor or Demanding Sponsors, as the case may be, shall
pay or reimburse the Issuer for all reasonable and documented out-of-pocket fees
and expenses incurred by the Issuer in connection with the Registration and such
Registration shall not be deemed a Demand Registration for purposes of
Section 2.01(b); provided, that the withdrawing Demanding Sponsor or Demanding
Sponsor, as the case may be, shall not be required to pay or reimburse the
Issuer for any such fees and expenses if such withdrawal is made following the
occurrence of a Material Adverse Change.

 

8



--------------------------------------------------------------------------------

(d) Effective Registration. The Issuer shall be deemed to have effected a Demand
Registration if the Demand Registration Statement has become effective and
remains effective for not less than one hundred eighty (180) days (or such
shorter period as shall terminate when all Registrable Securities covered by
such Demand Registration Statement have been sold or withdrawn), or if such
Registration Statement relates to an Underwritten Offering, such longer period
as, in the opinion of counsel for the underwriter or underwriters, a Prospectus
is required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer (the applicable period, the “Demand
Period”). No Demand Registration shall be deemed to have been effected if
(i) during the Demand Period such Registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court or (ii) the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such Registration are not
satisfied other than by reason of a wrongful act, misrepresentation or breach of
such applicable underwriting agreement by the Demanding Sponsor.

(e) Demand Notice. Promptly upon receipt of any request for a Demand
Registration pursuant to Section 2.01(a)(i) (but in no event more than five
(5) Business Days thereafter), the Issuer shall deliver a written notice (a
“Demand Notice”) of any such Registration request to all other Holders, and the
Issuer shall include in such Demand Registration all such Registrable Securities
with respect to which the Issuer has received written requests for inclusion
therein within ten (10) Business Days after the date that the Demand Notice has
been delivered. All requests made pursuant to this Section 2.01(e) shall specify
the aggregate amount of Registrable Securities to be Registered and the intended
method of distribution of such securities.

(f) Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Demand Registration Statement at any time
would require the Issuer to make an Adverse Disclosure, the Issuer may, upon
giving prompt written notice of such action to the Holders, delay the filing or
initial effectiveness of, or suspend use of, the Demand Registration Statement
(a “Demand Suspension”); provided, that the Issuer shall not be permitted to
exercise a Demand Suspension or Shelf Suspension (as defined in Section 2.02(d))
(i) more than once during any twelve (12)-month period, or (ii) for a period
exceeding thirty (30) days on any one occasion. In the case of a Demand
Suspension, the Holders agree to suspend use of the applicable Prospectus and
any Issuer Free Writing Prospectuses in connection with any sale or purchase, or
offer to sell or purchase, Registrable Securities, upon receipt of the notice
referred to above. The Issuer shall immediately notify the Holders upon the
termination of any Demand Suspension, amend or supplement the Prospectus or any
Issuer Free Writing Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Holders such numbers of copies of the
Prospectus as so amended or supplemented or any Issuer Free Writing Prospectus
as the Holders may reasonably request. The Issuer shall, if necessary,
supplement or make amendments to the Demand Registration Statement, if required
by the registration form used by the Issuer for the Demand Registration or by
the instructions applicable to such registration form or by the Securities Act
or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Demanding Sponsor or Demanding Sponsors, as the case may be.

 

9



--------------------------------------------------------------------------------

(g) Underwritten Offering. If so requested by one or more Demanding Sponsors, an
offering of Registrable Securities pursuant to a Demand Registration shall be in
the form of an Underwritten Offering, and such Demanding Sponsors shall have the
right to select the managing underwriter or underwriters to administer the
offering; provided, that such managing underwriter or underwriters shall be
reasonably acceptable to the Issuer and the other Sponsors.

(h) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Demand Registration (or, in the case of a
Demand Registration not being underwritten, the Demanding Sponsors), advise the
Board in writing that, in its or their opinion, the number of securities
requested to be included in such Demand Registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the securities to be included in such Demand
Registration shall be allocated, (i) first, pro rata among the Holders
(including any Demanding Sponsor) that have requested to participate in such
Demand Registration based on the relative number of Registrable Securities then
held by each such Holder; provided, that any securities thereby allocated to a
Holder that exceed such Holder’s request shall be reallocated among the
remaining requesting Holders in like manner, and (ii) next, and only if all the
securities referred to in clause (i) have been included, the number of
securities that the Issuer proposes to include in such Registration that, in the
opinion of the managing underwriter or underwriters (or the Sponsors, as the
case may be) can be sold without having such adverse effect.

(i) In the event any Holder requests to participate in a registration pursuant
to this Section 2.01 in connection with a distribution of Registrable Securities
to its partners or members, the registration shall provide for resale by such
partners or members, if requested by the Holder.

SECTION 2.02. Shelf Registration.

(a) Filing. After the Effectiveness Date, as promptly as practicable following a
request as may be made from time to time by one or more Sponsors beneficially
owning (together with their Affiliates), directly or indirectly, in the
aggregate, (x) during the Initial Demand Period, not less than forty-five
percent (45%) of the Registrable Securities then held by all of the Sponsors or
(y) after the Initial Demand Period, not less than thirty-three and one-third
percent (33 1/3%) of the Registrable Securities then held by all of the
Sponsors, the Issuer shall file with the SEC a Shelf Registration Statement
relating to the offer and sale of all Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in the Shelf Registration Statement and, as promptly as
practicable thereafter, shall use its reasonable best efforts to cause such
Shelf Registration Statement to become effective under the Securities Act. If,
on the date of any such request, the Issuer does not qualify to file a Shelf
Registration Statement under the Securities Act, the provisions of this
Section 2.02 shall not apply, and the provisions of Section 2.01 shall apply
instead.

 

10



--------------------------------------------------------------------------------

(b) Continued Effectiveness. The Issuer shall use its reasonable best efforts to
keep such Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earlier of (i) the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) and (ii) the date as of which each of the Holders is
permitted to sell its Registrable Securities without Registration pursuant to
Rule 144 under the Securities Act without volume limitation or other restriction
on transfer thereunder (such period of effectiveness, the “Shelf Period”).
Subject to Section 2.02(d), the Issuer shall not be deemed to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Period if the Issuer voluntarily takes any action or omits to
take any action that would result in Holders of Registrable Securities covered
thereby not being able to offer and sell any Registrable Securities pursuant to
such Shelf Registration Statement during the Shelf Period, unless such action or
omission is required by applicable law.

(c) Shelf Notice. Promptly upon receipt of any request to file a Shelf
Registration Statement (but in no event more than five (5) Business Days
thereafter), the Issuer shall deliver a written notice (a “Shelf Notice”) of any
such request to all other Holders specifying the amount of Registrable
Securities to be Registered.

(d) Suspension of Registration. If the continued use of such Shelf Registration
Statement at any time would require the Issuer to make an Adverse Disclosure,
the Issuer may, upon giving at least ten (10) days’ prior written notice of such
action to the Holders, suspend use of the shelf Registration Statement (a “Shelf
Suspension”); provided, that the Issuer shall not be permitted to exercise a
Shelf Suspension or Demand Suspension (i) more than one time during any twelve
(12)-month period, or (ii) for a period exceeding thirty (30) days on any one
occasion. In the case of a Shelf Suspension, the Holders agree to suspend use of
the applicable Prospectus and any Issuer Free Writing Prospectuses in connection
with any sale or purchase of, or offer to sell or purchase, Registrable
Securities, upon receipt of the notice referred to above. The Issuer shall
immediately notify the Holders upon the termination of any Shelf Suspension,
amend or supplement the Prospectus or any Issuer Free Writing Prospectus, if
necessary, so it does not contain any untrue statement or omission and furnish
to the Holders such numbers of copies of the Prospectus as so amended or
supplemented or any Issuer Free Writing Prospectus as the Holders may reasonably
request. The Issuer shall, if necessary, supplement or make amendments to the
Shelf Registration Statement, if required by the registration form used by the
Issuer for the Shelf Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Sponsors.

(e) Underwritten Offering. If a Sponsor or Sponsors holding, directly or
indirectly, in the aggregate, (x) during the Initial Demand Period, not less
than forty-five percent (45%) of the Registrable Securities then held by all of
the Sponsors or (y) after the Initial Demand Period, not less than thirty-three
and one-third percent (33 1/3%) of the Registrable Securities then held by all
of the Sponsors so elect, an offering of Registrable Securities pursuant to the
Shelf Registration Statement shall be in the form of an Underwritten Offering,
and the

 

11



--------------------------------------------------------------------------------

Issuer shall amend or supplement the Shelf Registration Statement for such
purpose, and such Sponsor(s) shall have the right to select the managing
underwriter or underwriters to administer such offering; provided, that such
managing underwriter or underwriters shall be reasonably acceptable to the
Issuer and the other Sponsors. The provisions of Section 2.01(h) shall apply to
any underwritten offering pursuant to this Section 2.02(e).

SECTION 2.03. Piggyback Registration.

(a) Participation. If the Issuer at any time proposes to file a Registration
Statement under the Securities Act with respect to any offering of its equity
securities for its own account or for the account of any other Persons (other
than (i) a Registration under Section 2.01 or Section 2.02, (ii) in connection
with the IPO except upon Requisite Sponsor Consent, (iii) a Registration on Form
S-4 or S-8 or any successor form to such Forms or (iv) a Registration of
securities solely relating to an offering and sale to employees or directors of
the Issuer pursuant to any employee stock plan or other employee benefit plan
arrangement) (an “Issuer Public Sale”), then, as soon as practicable (but in no
event less than forty-five (45) days prior to the proposed date of filing of
such Registration Statement), the Issuer shall give written notice of such
proposed filing to the Holders, and such notice shall offer the Holders the
opportunity to Register under such Registration Statement such number of
Registrable Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 2.03(b), the Issuer shall include in such
Registration Statement all such Registrable Securities that are requested to be
included therein within fifteen (15) days after the receipt by such Holders of
any such notice; provided, that if at any time after giving written notice of
its intention to Register any securities and prior to the effective date of the
Registration Statement filed in connection with such Registration, the Issuer
shall determine for any reason not to Register or to delay Registration of such
securities, the Issuer shall give written notice of such determination to each
Holder and, thereupon, (i) in the case of a determination not to Register, shall
be relieved of its obligation to Register any Registrable Securities in
connection with such Registration (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of the Sponsors to request that such Registration be effected as a
Demand Registration under Section 2.01, and (ii) in the case of a determination
to delay Registering, in the absence of a request for a Demand Registration,
shall be permitted to delay Registering any Registrable Securities, for the same
period as the delay in Registering such other securities. If the offering
pursuant to such Registration Statement is to be underwritten, then each Holder
making a request for a Piggyback Registration pursuant to this Section 2.03(a)
must, and the Issuer shall make such arrangements with the managing underwriter
or underwriters so that each such Holder may, participate in such Underwritten
Offering. IF the offering pursuant to such Registration Statement is to be on
any other basis, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.03(a) must, and the Issuer shall make such
arrangements so that each such Holder may, participate in such offering on such
basis.

(b) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Issuer and the Holders of
Registrable Securities in writing that, in its or their opinion, the number of
securities which such Holders and any other Persons intend to include in such
offering exceeds the number which can be sold in such offering without

 

12



--------------------------------------------------------------------------------

being likely to have a significant adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Registration shall be (i) first, 100%
of the securities proposed to be sold in such Registration by the Issuer or
(subject to Section 2.07) any Person (other than a holder) exercising a
contractual right to demand Registration, as the case may be, and (ii) second,
and only if all the securities referred to in clause (i) have been included, the
number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect,
with such number to be allocated pro rata among the Holders that have requested
to participate in such Registration based on the relative number of Registrable
Securities then held by each such Holder; provided, that any securities thereby
allocated to a Holder that exceed such Holder’s request shall be reallocated
among the remaining requesting Holders in like manner and (iii) third, and only
if all of the Registrable Securities referred to in clause (ii) have been
included in such Registration, any other securities eligible for inclusion in
such Registration.

(c) Withdrawal. Any Holder shall have the right to withdraw all or part of its
request for inclusion of its Registrable Securities in a Piggyback Registration
by giving written notice to the Issuer of its request to withdraw; provided,
that (i) such request must be made in writing prior to the effectiveness of such
Registration Statement and (ii) such withdrawal shall be irrevocable and, after
making such withdrawal, a Holder shall no longer have any right to include
Registrable Securities in the Piggyback Registration as to which such withdrawal
was made.

(d) No Effect on Demand Registrations. No Registration of Registrable Securities
effected pursuant to a request under this Section 2.03 shall be deemed to have
been effected pursuant to Section 2.01 and Section 2.02 or shall relieve the
Issuer of its obligations under Section 2.01 or Section 2.02.

SECTION 2.04. Black-out Periods.

(a) Black-out Periods for Holders. In the event of an Issuer Public Sale of the
Issuer’s equity securities in an Underwritten Offering, the Holders agree, if
requested by the managing underwriter or underwriters in such Underwritten
Offering, not to effect any public sale or distribution of any securities
(except, in each case, as part of the applicable Registration, if permitted)
that are the same as or similar to those being Registered in connection with
such Issuer Public Sale, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning seven (7) days
before and ending one hundred eighty (180) days (in the event of the Issuer’s
IPO) or ninety (90) days (in the event of any other Issuer Public Sale) (or, in
either case, such lesser period as may be permitted for all Holders by the
Issuer or such managing under writer or underwriters) after the effective date
of the Registration Statement filed in connection with such Registration to the
extent timely notified in writing by the Issuer or the managing underwriter or
underwriters; provided, that such restriction shall not apply to (i) securities
acquired in the public market subsequent to the IPO, (ii) distributions-in-kind
to a Holder’s partners or members and (iii) transfers to Affiliates but only if
such Affiliates agree to be bound by the restrictions herein.

 

13



--------------------------------------------------------------------------------

(b) Black-out Period for the Issuer and Others. In the case of a Registration of
Registrable Securities pursuant to Section 2.01 or Section 2.02 for an
Underwritten Offering, the Issuer and the Holders agree, if requested by the
participating Sponsors or the managing underwriter or underwriters with respect
to such Registration, not to effect any public sale or distribution of any
securities that are the same as or similar to those being Registered, or any
securities convertible into or exchangeable or exercisable for such securities,
during the period beginning seven (7) days before and ending ninety (90) days
(or such lesser period as may be permitted for the Issuer and all Holders by the
participating Sponsors or such managing underwriter or underwriters) after the
effective date of the Registration Statement filed in connection with such
Registration (or, in the case of an offering under a Shelf Registration
Statement, the date of the closing under the underwriting agreement in
connection therewith), to the extent timely notified in writing by the
participating Sponsors or the managing underwriter or underwriters.
Notwithstanding the foregoing, the Issuer may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to Registrations
on Form S-4 or S-8 or any successor form to such Forms or as part of any
Registration of securities for offering and sale to employees or directors of
the Issuer pursuant to any employee stock plan or other employee benefit plan
arrangement. The Issuer agrees to use its reasonable best efforts to obtain from
each holder of restricted securities of the Issuer which securities are the same
as or similar to the Registrable Securities being Registered, or any restricted
securities convertible into or exchangeable or exercisable for any of such
securities, an agreement not to effect any public sale or distribution of such
securities during any such period referred to in this paragraph, except as part
of any such Registration, if permitted. Without limiting the foregoing (but
subject to Section 2.07), if after the date hereof the Issuer grants any Person
(other than a Holder) any rights to demand or participate in a Registration, the
Issuer agrees that the agreement with respect thereto shall include such
Person’s agreement to comply with any black-out period required by this Section
as if it were a Holder hereunder.

SECTION 2.05. Registration Procedures.

(a) In connection with the Issuer’s Registration obligations under Section 2.01,
Section 2.02 and Section 2.03, the Issuer shall use its reasonable best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Issuer
shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and to Participating Holders, copies of all documents
prepared to be filed, which documents shall be subject to the review of such
underwriters and such Holders and their respective counsel and (y) except in the
case of a Registration under Section 2.03, not file any Registration Statement,
Prospectus or any Issuer Free Writing Prospectus or amendments or supplements
thereto to which the participating Sponsors or the underwriters, if any, shall
reasonably object;

 

14



--------------------------------------------------------------------------------

(ii) as soon as reasonably practicable (but in no event later than thirty
(30) days after a request for a Demand Registration or Shelf Registration on
Form S-3 or ninety (90) days after a request for a Demand Registration or Shelf
Registration on Form S-1) file with the SEC a Registration Statement relating to
the Registrable Securities, including all exhibits and financial statements
required by the SEC to be filed therewith, and use its reasonable best efforts
to cause such Registration Statement to become effective under the Securities
Act as soon as practicable;

(iii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements or amendments to the Prospectus or any
Issuer Free Writing Prospectus as may be (x) reasonably requested by a
participating Sponsor, (y) reasonably requested by any other Participating
Holder (to the extent such request relates to information relating to such
Holder), or (z) necessary to keep such Registration effective for the period of
time required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

(iv) notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Issuer (a) when the applicable
Registration Statement or any amendment thereof has been filed or becomes
effective, and when the applicable Prospectus, any amendment or supplement to
such Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement to such Issuer Free Writing Prospectus has been filed, (b) of any
written comments by the SEC or any request by the SEC or any other federal or
state governmental authority for amendments or supplements to such Registration
Statement, such Prospectus, such Issuer Free Writing Prospectus or for
additional information, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Issuer in any applicable underwriting agreement cease to be
true and correct in all material respects, and (e) of the receipt by the Issuer
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(v) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Issuer becomes aware of the happening of any
event as a result of which the applicable Registration Statement, Prospectus (as
then in effect) or any Issuer Free Writing Prospectus contains any untrue
statement of a material fact or

 

15



--------------------------------------------------------------------------------

omits to state a material fact necessary to make the statements therein (in the
case of such Prospectus, any preliminary Prospectus or Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

(vi) use its reasonable best efforts to prevent, or obtain the withdrawal or,
any stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus or any Issuer Free Writing Prospectus;

(vii) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the participating Sponsors agree should be
included therein relating to the plan of distribution with respect to such
Registrable Securities; and make all required filings of such Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment as soon
as reasonably practicable after being notified of the matters to be incorporated
in such Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;

(viii) furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference;

(ix) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto, each Issuer Free Writing
Prospectus and such other documents as such Holder or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities by
such Holder or underwriter, it being understood that the Issuer consents to the
use of such Prospectus or any Issuer Free Writing Prospectus or any amendment or
supplement thereto by such Holder and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus or any amendment or supplement thereto or Issuer Free Writing
Prospectus;

 

16



--------------------------------------------------------------------------------

(x) on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(d) or Section 2.02(b), whichever is applicable; provided, that the
Issuer shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;

(xi) cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two business days prior to any sale of Registrable Securities
to the underwriters;

(xii) use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(xiii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

(xiv) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xv) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Sponsors or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;

(xvi) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Issuer dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Holders or underwriters, as the case may be, and their
respective counsel;

 

17



--------------------------------------------------------------------------------

(xvii) in the case of an Underwritten Offering, obtain for delivery to the
Issuer and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Issuer’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(xviii) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(xix) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xx) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xxi) use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Issuer’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of the Issuer’s securities are then
quoted;

(xxii) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by the participating Sponsors, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by the Sponsors or any such underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Issuer, and cause
all of the its officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Issuer and to supply all information
reasonably requested by any such Person in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility; provided, that any such Person gaining access to information
regarding the Issuer pursuant to this Section 2.05(a)(xxii) shall agree to hold
in strict confidence and shall not make any disclosure or use any information
regarding the Issuer that it determines in good faith to be confidential, and of
which determination such Person is notified, unless (w) the release of such
information is requested or required (by deposition, interrogatory, requests for
information or documents by a governmental entity, subpoena or similar process),
(x) such information is or becomes publicly known other than through a breach

 

18



--------------------------------------------------------------------------------

of this or any other agreement of which such Person has knowledge, (y) such
information is or becomes available to such Person on a non-confidential basis
from a source other than the Issuer or (z) such information is independently
developed by such Person; and

(xxiii) in the case of an Underwritten Offering, cause the senior executive
officers of the Issuer to participate in the customary “road show” presentations
that may be reasonably requested by the managing underwriter or underwriters in
any such Underwritten Offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto;

(xxiv) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(xxv) take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any registration covered by Section 2.01,
2.02 or 2.03 complies in all material respects with the Securities Act, is filed
in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related Prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; and

(xxvi) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities.

(b) If the Issuer files any Shelf Registration Statement, the Issuer agrees that
it shall include in such Shelf Registration Statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such Shelf Registration Statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

(c) The Issuer may require each Participating Holder to furnish to the Issuer
such information regarding the distribution of such securities and such other
information relating to such Holder and its ownership of Registrable Securities
as the Issuer may from time to time reasonably request in writing and the Issuer
may exclude from such registration the Registrable Securities of any
Participating Holder who unreasonably fails to furnish such information within a
reasonable time after receiving such request. Each Participating Holder agrees
to furnish such information to the Issuer and to cooperate with the Issuer as
reasonably necessary to enable the Issuer to comply with the provisions of this
Agreement.

(d) Each Participating Holder agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in
Section 2.05(a)(v), such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus or
Issuer Free Writing Prospectus, as the case may be, contemplated by
Section 2.05(a)(v), or

 

19



--------------------------------------------------------------------------------

until such Holder is advised in writing by the Issuer that the use of the
Prospectus or Issuer Free Writing Prospectus, as the case may be, may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the Prospectus or such Issuer Free Writing
Prospectus or any amendments or supplements thereto and if so directed by the
Issuer, such Holder shall deliver to the Issuer (at the Issuer’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the Prospectus or any Issuer Free Writing Prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Issuer shall give any such notice, the period during which the applicable
Registration Statement is required to be maintained effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement either receives the copies of
the supplemented or amended Prospectus or any Issuer Free Writing Prospectus
contemplated by Section 2.05(a)(v) or is advised in writing by the Issuer that
the use of the Prospectus may be resumed.

(e) If any Registration Statement or comparable statement under the “Blue Sky”
laws refers to any Holder by name or otherwise as the Holder of any securities
of the Issuer, then such Holder shall have the right to require (i) the
insertion therein of language, in form and substance satisfactory to such Holder
and the Issuer, to the effect that the holding by such Holder of such securities
is not to be construed as a recommendation by such Holder of the investment
qualify of the Issuer’s securities covered thereby and that such holding does
not imply that such Holder will assist in meeting any future financial
requirements of the Issuer, or (ii) in the event that such reference to such
Holder by name or otherwise is not in the judgment of the Issuer, as advised by
counsel, required by the Securities Act or any similar federal statute or any
“Blue Sky” or securities law then in force, the deletion of the reference to
such Holder.

(f) Holders may seek to Register different types of Registrable Securities
simultaneously, and the Issuer shall use its reasonable best efforts to effect
such Registration and sale in accordance with the intended method or methods of
disposition specified by such Holders.

SECTION 2.06. Underwritten Offerings.

(a) Demand and Shelf Registrations. If requested by the underwriters for any
Underwritten Offering requested by the Sponsors pursuant to a Registration under
Section 2.01 or Section 2.02, the Issuer shall enter into an underwriting
agreement with such underwriters for such offering, such agreement to be
reasonably satisfactory in substance and form to the Issuer, the participating
Sponsors and the underwriters, and to contain such representations and
warranties by the Issuer and such other terms as are generally prevailing in
agreements of that type, including indemnities no less favorable to the
recipient thereof than those provided in Section 2.09. The Participating Holders
shall cooperate with the Issuer in the negotiation of such underwriting
agreement and shall give consideration to the reasonably suggestions of the
Issuer regarding the form thereof. Such Holders shall be parties to such
underwriting agreement, which underwriting agreement shall (i) contain such
representations and warranties by, and the other agreements on the part of, the
Issuer to and for the benefit of such Holders as are customarily made by issuers
to selling stockholders in secondary underwritten public offerings and (ii)

 

20



--------------------------------------------------------------------------------

provide that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Holders. Such Holders shall not be required
to make any representations or warranties to or agreements with the Issuer or
the underwriters other than representations, warranties or agreements regarding
such Holders, such Holder’s title to the Registrable Securities, such Holder’s
intended method of distribution and any other representations required to be
made by such Holder under applicable law, and the aggregate amount of the
liability of such Holder shall not exceed such Holder’s net proceeds from such
Underwritten Offering.

(b) Piggyback Registrations. If the Issuer proposes to Register any of its
securities under the Securities Act as contemplated by Section 2.03 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Issuer shall, if requested by any Holder pursuant to
Section 2.03 and subject to the provisions of Section 2.03(b), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities to be offered and sold by such Holder among the
securities of the Issuer to be distributed by such underwriters in such
Registration. The Participating Holders shall be parties to the underwriting
agreement between the Issuer and such underwriters, which underwriting agreement
shall (i) contain such representations and warranties by, and the other
agreements on the part of, the Issuer to and for the benefit of such Holders as
are customarily made by issuers to selling stockholders in secondary
underwritten public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreements also shall be conditions precedent to the obligations of such
Holders. Any such Holder shall not be required to make any representations or
warranties to, or agreements with the Issuer or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities and such Holder’s intended method of
distribution or any other representations required to be made by such Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such Underwritten Offering.

(c) Participation in Underwritten Registrations. Subject to provisions of
Section 2.06(a) and Section 2.06(b) above, no Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

(d) Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 2.01 or Section 2.02, the price, underwriting discount and other
financial terms for the Registrable Securities shall be determined by the
Demanding Sponsor(s) (or, in the case of a Shelf Registration, the Sponsor(s)
selling Registrable Securities under the Shelf Registration Statement). In
addition, in the case of any Underwritten Offering under Section 2.01,
Section 2.02 or Section 2.03, each of the Holders may, subject to any
limitations on withdrawal contained in Section 2.01, Section 2.02 or
Section 2.03, withdraw all or part of their request to participate in such
registration after being advised of such price, discount and other terms and
shall not be required to enter into any agreements or documentation that would
require otherwise.

 

21



--------------------------------------------------------------------------------

SECTION 2.07. No Inconsistent Agreements; Additional Rights. The Issuer shall
not hereafter enter into, and is not currently a party to, any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders by this Agreement. Without Requisite Sponsor Consent, the Issuer shall
not enter into any agreement granting registration or similar rights to any
Person.

SECTION 2.08. Registration Expenses. Except as expressly provided herein, all
expenses incident to the Issuer’s performance of or compliance with this
Agreement shall be paid by the Issuer, including (i) all registration and filing
fees, and any other fees and expenses associated with filings required to be
made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses and Issuer Free Writing Prospectuses), (iv) all fees
and disbursements of counsel for the Issuer and of all independent certified
public accountants of the Issuer (including the expenses of any special audit
and cold comfort letters required by or incident to such performance),
(v) Securities Act liability insurance or similar insurance if the Issuer so
desires or the underwriters so require in accordance with then-customary
underwriting practice, (vi) all fees and expenses incurred in connection with
the listing of the Registrable Securities on any securities exchange or
quotation of the Registrable Securities on any inter-dealer quotation system,
(vii) all applicable rating agency fees with respect to the Registrable
Securities, (viii) all reasonable fees and disbursements of legal counsel for
each Sponsor participating in such Registration (or, in the case of a Shelf
Registration, each Sponsor selling Registrable Securities under the Shelf
Registration Statement), (ix) all reasonable fees and disbursements of legal
counsel for each Holder participating in such Registration (or, in the case of a
Shelf Registration, each Holder selling Registrable Securities under the Shelf
Registration Statement) in connection with the preparation of any legal opinions
requested by the underwriters, (x) all fees and expenses of accountants selected
by the Demanding Sponsor (or, in the case of a Shelf Registration, the Holder
selling Registrable Securities under the Shelf Registration Statement), (xi) any
reasonable fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, (xii) all fees and expenses of any special experts or
other Persons retained by the Issuer in connection with any Registration,
(xiii) all of the Issuer’s internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties)
and (xiv) all expenses related to the “road-show” for any underwritten offering,
including all travel, meals and lodging. All such expenses are referred to
herein as “Registration Expenses.” The Issuer shall not be required to pay
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities.

SECTION 2.09. Indemnification.

(a) Indemnification by the Issuer. The Issuer agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder, each member, limited
or general

 

22



--------------------------------------------------------------------------------

partner thereof, each member, limited or general partner of each such member,
limited or general partner, each of their respective Affiliates, officers,
directors, shareholders, employees, advisors, and agents and each Person who
controls (within the meaning of the Securities Act or the Exchange Act) such
Persons and each of their respective Representatives from and against any and
all losses, penalties, judgments, suits, costs, claims, damages, liabilities and
expenses, joint or several (including reasonable costs of investigation and
legal expenses) (each, a “Loss” and collectively “Losses”) arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Securities
were Registered under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein) or any other
disclosure document produced by or on behalf of the Issuer or any of its
subsidiaries including, without limitation, reports and other documents filed
under the Exchange Act or any Issuer Free Writing Prospectus or amendment
thereof or supplement thereto, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus, or any
Issuer Free Writing Prospectus in light of the circumstances under which they
were made) not misleading or (iii) any actions or inactions or proceedings in
respect of the foregoing whether or not such indemnified party is a party
thereto; provided, that the Issuer shall not be liable to any particular
indemnified party (A) to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in any such Registration Statement or other document in reliance
upon and in conformity with written information furnished to the Issuer by such
indemnified party expressly for use in the preparation thereof or (B) to the
extent that any such Loss arises out of or is based upon an untrue statement or
omission in a preliminary Prospectus relating to Registrable Securities, if a
Prospectus (as then amended or supplemented) that would have cured the defect
was furnished to the indemnified party from whom the Person asserting the claim
giving rise to such Loss purchased Registrable Securities at least five (5) days
prior to the written confirmation of the sale of the Registrable Securities to
such Person and a copy of such Prospectus (as amended and supplemented) was not
sent or given by or on behalf of such indemnified party to such Person at or
prior to the written confirmation of the sale of the Registrable Securities to
such Person. This indemnity shall be in addition to any liability the Issuer may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the transfer of such securities by such Holder. The
Issuer shall also indemnify underwriters, selling brokers, dealer managers and
similar securities industry professional participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.

(b) Indemnification by the Participating Holders. Each Participating Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Issuer, its directors and officers and each
Person who controls the Issuer (within the meaning of the Securities Act or the
Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such

 

23



--------------------------------------------------------------------------------

Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference therein
or any Issuer Free Writing Prospectus or amendment thereof or supplement
thereto), or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus, or any Issuer Free Writing Prospectus in
light of the circumstances under which they were made) not misleading, in each
case, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information furnished in writing by such Holder to
the Issuer specifically for inclusion in such Registration Statement and has not
been corrected in a subsequent writing prior to or concurrently with the sale of
the Registrable Securities to the Person asserting the claim. In no event shall
the liability of such Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder under the sale of Registrable
Securities giving rise to such indemnification obligation less any amounts paid
by such Holder pursuant to Section 9.09(d). The Issuer shall be entitled to
receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as provided above (with appropriate modification) with respect
to information furnished in writing by such Persons specifically for inclusion
in any Prospectus or Registration Statement.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification;
provided, that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure and (ii) permit such indemnifying party to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
that any Person entitled to indemnification hereunder shall have the right to
select and employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
Person unless (A) the indemnifying party has agreed in writing to pay such fees
or expenses, (B) the indemnifying party shall have failed to assume the defense
of such claim within a reasonable time after receipt of notice of such claim
from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (C) the indemnified party has reasonably
concluded (based upon advice of its counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (D) in the reasonable
judgment of any such Person (based upon advice of its counsel) a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party. No indemnifying party
shall consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of an unconditional release from all
liability in respect to such claim or litigation without the prior written
consent of such indemnified party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be

 

24



--------------------------------------------------------------------------------

subject to any liability for any settlement made without its prior written
consent, but such consent may not be unreasonably withheld. It is understood
that the indemnifying party or parties shall not, except as specifically set
forth in this Section 2.09(c), in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than on counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on the advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 2.09 is unavailable to an indemnified
party (other than as a result of exceptions contained in paragraphs (a) and
(b) of this Section 2.09) or insufficient in respect of any Losses referred to
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Loss (i) in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party or parties on the other hand in connection
with the acts, statements or omissions that resulted in such losses, as well as
any other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Issuer, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 2.09(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.09(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 2.09(a)
and Section 2.09(b) shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.09(d), in connection with any
Registration Statement filed by the Issuer, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such contribution obligation less any amounts paid by such Holder
pursuant to Section 2.09(b). If indemnification is available under this
Section 2.09, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in Section 2.09(a) and Section 2.09(b) hereof without
regard to the provisions of this Section 2.09(d). The remedies provided for in
this Section 2.09 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

 

25



--------------------------------------------------------------------------------

SECTION 2.10. Rules 144 and 144A and Regulation S. The Issuer covenants that it
will file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Issuer is not required to file such reports, it will, upon Requisite
Sponsor Consent, make publicly available such necessary information for so long
as necessary to permit sales pursuant to Rules 144, 144A or Regulation S under
the Securities Act), and it will take any such further action as reasonably
requested upon Requisite Sponsor Consent, all to the extent required from time
to time to enable the Holders to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of a
Holder, the Issuer will deliver to such Holder a written statement as to whether
it has complied with such requirements and, if not, the specifics thereof.

ARTICLE III

MISCELLANEOUS

SECTION 3.01. Term. This Agreement shall terminate upon the later of the
expiration of the Shelf Period and such time as there are no Registrable
Securities, except for the provisions of Section 2.09 and Section 2.10 and all
of this Article III, which shall survive any such termination.

SECTION 3.02. Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Issuer may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Holders, a registration statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided, that
such previously filed registration statement may be amended to add the number of
Registrable Securities, and, to the extent necessary, to identify as selling
stockholders those Holders demanding the filing of a Registration Statement
pursuant to the terms of this Agreement. To the extent of this Agreement refers
to the filing or effectiveness of other registration statements by or at a
specified time and the Issuer has, in lieu of then filing such registration
statements or having such registration statements become effective, designated a
previously filed or effective registration statement as the relevant
registration statement for such purposes in accordance with the preceding
sentence, such references shall be construed to refer to such designated
registration statement.

SECTION 3.03. Other Activities. Notwithstanding anything in this Agreement, none
of the provisions of this Agreement shall in any way limit a Holder or any of
its Affiliates from engaging in any brokerage, investment advisory, financial
advisory, anti-raid

 

26



--------------------------------------------------------------------------------

advisory, principaling, merger advisory, financing, asset management, trading,
market making, arbitrage, investment activity and other similar activities
conducted in the ordinary course of their business.

SECTION 3.04. Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations,, and if any action should be brought
in equity to enforce any of the provisions of this Agreement, none of the
parties hereto shall raise the defense that there is an adequate remedy at law.

SECTION 3.05. Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.

SECTION 3.06. Notices. Unless otherwise specified herein, all notices, consents,
approvals, designations, requests, waivers, elections and other communications
authorized or required to be given pursuant to this Agreement shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by personal hand-delivery, by facsimile transmission, by
electronic mail, by mailing the same in a sealed envelope, registered
first-class mail, postage prepaid, return receipt requested, or by air courier
guaranteeing overnight delivery, sent to the Person at the address given for
such Person below or such other address as such Person may specify by notice to
the Issuer:

 

27



--------------------------------------------------------------------------------

To the Issuer with a copy (which shall not constitute notice) to each of the
Sponsors:

Biomet, Inc.

56 East Bell Drive

Warsaw, IN, 46582

Attention: General Counsel

Facsimile: (574) 372-1960

 

To the Holders:    with a copy (which shall not constitute notice) to:   

 

Banc of America Capital Investors V, L.P.

100 N. Tryon Street, 25th Floor

NC1-007-25-02

Charlotte, NC 28225

Attention: Scott R. Poole

Facsimile: (704) 386-6432

  

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention: Brian Van Klompenberg

Facsimile: (312) 660-0566

Bear Growth Capital Partners, LP

383 Madison Avenue

New York, NY 10179

Attention: Paul S. Lattanzio

Facsimile: (212) 881-9711

  

O’Melveny & Myers LLP

7 Times Square

New York, NY 10036

Attention: James Moriarty

Facsimile: (212) 218-9723

Blackstone

c/o The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: Chinh E. Chu

Facsimile: (212) 583-5722

  

Blackstone

c/o The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: Michael Dal Bello

Facsimile: (212) 583-5384

Goldman Sachs

c/o Goldman, Sachs & Co.

One New York Plaza, 38th Floor

New York, NY 10004

Attention: Ben Adler

Facsimile: (212) 482-3820

  

Fried Frank Harris Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Robert C. Schwenkel

Facsimile: (212) 859-4000

KKR

c/o Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

Attention: Michael W. Michelson

Facsimile: (650) 233-6564

  

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention: Peter F. Kerman

Facsimile: (650) 463-2600

 

28



--------------------------------------------------------------------------------

TPG

c/o Texas Pacific Group

301 Commerce Street

Suite 3300

Fort Worth, Texas 76102

Attention: Clive D. Bode

Facsimile: (817) 871-4088

  

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Michael A. Gerstenzang

Facsimile: (212) 225-3999

WCP Fund II, L.P.

Wachovia Capital Partners

301 South College Street, 12th Floor

Charlotte, NC 28288-0732

Attention: Courtney R. McCarthy

Facsimile: (704) 383-6538

  

Kennedy Covington Lodbell & Hickman, L.L.P.

214 N. Tryon St., 47th Floor

Charlotte, NC 28202

Attention: T. Richard Giovannelli

Facsimile: (704) 353-3184

If to any other Holder who becomes party to this agreement after the date
hereof, to the address on the counterpart signature page to this Agreement
executed by such Holder.

SECTION 3.07. Amendment. Any provision of this Agreement may be amended if, and
only if, such amendment is in writing and approved by written Requisite Sponsor
Consent; provided, that (a) any amendment that would have a disproportionate
material adverse effect on a Holder relative to the other Holders shall require
the written consent of that Holder, (b) any amendment to Section 2.04 that would
have a material adverse effect on the Bank Holders shall require the consent of
the Bank Holders holding at least a majority of the Registrable Securities held
by all of the Bank Holders; provided, that the Bank Holders shall have no such
consent right to an amendment required in order to comply with (i) any rules or
regulations promulgated by the FINRA or (ii) any other applicable regulatory
requirements and (c) this Section 3.07 may not be amended without the prior
written consent of the Holders (other than the Sponsors) holding a majority of
the outstanding Registrable Securities of such Holders.

SECTION 3.08. Successors, Assigns and Transferees. Each party may assign all or
a portion of its rights hereunder to any Person to which such party transfers
its ownership of all or any of its Registrable Securities. Such Persons (other
than Affiliates of any such Persons) and any other Person that acquires
Registrable Securities pursuant to the terms of the Holding LLC Agreement, or
any successor agreements thereto, shall execute a counterpart to this Agreement
and become a party hereto and such Person’s Registrable Securities shall be
subject to the terms of this Agreement.

SECTION 3.09 Binding Effect. Except as otherwise provided in this Agreement, the
terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

SECTION 3.10. Third Parties. Nothing in this Agreement, express or implied, is
intended or shall be construed to confer upon any Person not a party hereto
(other than each other Person entitled to indemnity or contribution under
Section 2.09) any right, remedy or claim under or by virtue of this Agreement.

 

29



--------------------------------------------------------------------------------

SECTION 3.11. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFORE) THE U.S. DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF
BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

SECTION 3.12. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 3.12.

SECTION 3.13. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 3.14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

SECTION 3.15. Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

[REMAINDER INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

[SIGNATURE PAGES TO FOLLOW]

 

31



--------------------------------------------------------------------------------

LVB ACQUISITION HOLDING, LLC By:  

/s/ Stephen Ko

Name:   Stephen Ko Title:   Co-President LVB ACQUISITION, INC. By:  

/s/ Stephen Ko

Name:   Stephen Ko Title:   Co-President

 

32



--------------------------------------------------------------------------------

BIOMET, INC. By:  

/s/ Daniel P. Florin

Name:   Daniel P. Florin Title:   Chief Financial Officer

 

33



--------------------------------------------------------------------------------

BANC OF AMERICA CAPITAL INVESTORS V, L.P. By:  

/s/ Scott R. Poole

  Name:   Scott R. Poole   Title:   Authorized Signatory



--------------------------------------------------------------------------------

BEAR GROWTH CAPITAL PARTNERS, LP By:  

/s/ Paul S. Lattanzio

  Name:   Paul S. Lattanzio   Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS V L.P. By:  

Blackstone Management Associates V L.L.C.,

its General Partner

By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director BLACKSTONE CAPITAL
PARTNERS V-AC L.P. By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director BCP V-S L.P. By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP V L.P. By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP V-A L.P. By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE PARTICIPATION PARTNERSHIP V L.P. By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director



--------------------------------------------------------------------------------

BCP V CO-INVESTORS L.P. By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director



--------------------------------------------------------------------------------

GS CAPITAL PARTNERS VI FUND, L.P. By:   GS Advisors VI, L.L.C., its General
Partner By:  

/s/ Christine Vollertsen

  Name:   Christine Vollertsen   Title:   Vice President GS CAPITAL PARTNERS VI
OFFSHORE FUND, L.P. By:   GSCP VI Offshore Advisors, L.L.C., its General Partner
By:  

/s/ Christine Vollertsen

Name:   Christine Vollertsen Title:   Vice President GS CAPITAL PARTNERS VI
PARALLEL, L.P. By:   GS Advisors VI, L.L.C., its General Partner By:  

/s/ Christine Vollertsen

Name:   Christine Vollertsen Title:   Vice President GS CAPITAL PARTNERS VI
GMBH & CO. KG By:   GS Advisors VI, L.L.C., its Managing Limited Partner By:  

/s/ Christine Vollertsen

Name:   Christine Vollertsen Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BMET INVESTORS, L.P. By:   GS BMET ADVISORS, L.L.C.,   as General
Partner By:  

/s/ Katherine B. Enquist

  Name:   Katherine B. Enquist   Title:   Managing Director GOLDMAN SACHS BMET
INVESTORS OFFSHORE HOLDINGS, L.P. By:   GS BMET OFFSHORE ADVISORS, INC.,   as
General Partner By:  

/s/ Katherine B. Enquist

  Name:   Katherine B. Enquist   Title:   Managing Director GS PEP BASS
HOLDINGS, L.L.C. By:   GSAM GEN-PAR, L.L.C., its Manager By:  

/s/ Ashlee Licitra

  Name:   Ashlee Licitra   Title:   Authorized Signatory GOLDMAN SACHS PRIVATE
EQUITY PARTNERS, 2004- DIRECT INVESTMENT FUND, L.P. By:   GOLDMAN SACHS PEP 2004
DIRECT INVESTMENT ADVISORS, L.L.C., as General Partner By:   GSAM GEN-PAR,
L.L.C., its Managing Member By:  

/s/ Ashlee Licitra

  Name:   Ashlee Licitra   Title:   Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS PRIVATE EQUITY PARTNERS, 2005- DIRECT INVESTMENT FUND, L.P. By:  
GOLDMAN SACHS PEP 2005 DIRECT INVESTMENT ADVISORS, L.L.C., as General Partner
By:   GSAM GEN-PAR, L.L.C., its Managing Member By:  

/s/ Ashlee Licitra

  Name:   Ashlee Licitra   Title:   Authorized Signatory GOLDMAN SACHS PRIVATE
EQUITY PARTNERS IX- DIRECT INVESTMENT FUND, L.P. By:   GOLDMAN SACHS PEP IX
DIRECT INVESTMENT ADVISORS, L.L.C., as General Partner By:   GSAM GEN-PAR,
L.L.C., its Managing Member By:  

/s/ Ashlee Licitra

  Name:   Ashlee Licitra   Title:   Authorized Signatory



--------------------------------------------------------------------------------

GS LVB CO-INVEST L.P. By:   GS LVB ADVISORS, L.L.C.,   as General Partner By:  

/s/ Katherine B. Enquist

  Name:   Katherine B. Enquist   Title:   Managing Director



--------------------------------------------------------------------------------

KKR BIOMET, LLC

By:

 

/s/ William Janetschek

 

Name:

 

William Janetschek

 

Title:

 

CFO



--------------------------------------------------------------------------------

TPG PARTNERS IV, L.P. By:   TPG GenPar V, L.P., its General Partner By:   TPG
Advisors V, Inc., its General Partner By:  

/s/ Clive D. Bode

  Name:   Clive D. Bode   Title:   Vice President TPG PARTNERS V, L.P. By:   TPG
GenPar V, L.P., its General Partner By:   TPG Advisors V, Inc., its General
Partner By:  

/s/ Clive D. Bode

  Name:   Clive D. Bode   Title:   Vice President

TPG FOF V-A, L.P.

By:   TPG GenPar V, L.P., its General Partner By:   TPG Advisors V, Inc., its
General Partner By:  

/s/ Clive D. Bode

  Name:   Clive D. Bode   Title:   Vice President TPG FOF V-B, L.P.   By:   TPG
GenPar V, L.P., its General Partner   By:   TPG Advisors V, Inc., its General
Partner   By:  

/s/ Clive D. Bode

  Name:   Clive D. Bode   Title:   Vice President



--------------------------------------------------------------------------------

TPG LVB CO-INVEST LLC

By:

 

TPG GenPar V, L.P., its General Partner

By:

 

TPG Advisors V, Inc., its General Partner

By:

 

/s/ Clive D. Bode

 

Name:

 

Clive D. Bode

 

Title:

 

Vice President

TPG LVG CO-INVEST II LLC

By:

 

TPG GenPar V, L.P., its General Partner

By:

 

TPG Advisors V, Inc., its General Partner

 

By:

 

/s/ Clive D. Bode

 

Name:

 

Clive D. Bode

 

Title:

 

Vice President



--------------------------------------------------------------------------------

WCP FUND II, L.P.

By:

 

/s/ T. Neal Morrison

 

Name:

 

T. Neal Morrison

 

Title:

 

Managing Director



--------------------------------------------------------------------------------

DANE A. MILLER TRUST

By:  

/s/ Dane A. Miller

  Name:   Dane A. Miller   Title:   Trustee Date:   April 25, 2008

Address for Notices:

 

1st Source Bank

Personal Asset Group Management

120 South Lake Street

Warsaw, IN 46580

Attention: John W. Elliot, VP, Trust Officer

Facsimile: 574-268-1299

 

With a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

1 South Dearborn Street, Suite 2100

Chicago, IL 60603

Attention: James T. Lidbury

Facsimile: (312) 212-4476



--------------------------------------------------------------------------------

MARY LOUISE MILLER TRUST

By:  

/s/ Mary Louise Miller

  Name:   Mary Louise Miller   Title:   Trustee Date:   April 25, 2008

Address for Notices:

 

1st Source Bank

Personal Asset Group Management

120 South Lake Street

Warsaw, IN 46580

Attention: John W. Elliot, VP, Trust Officer

Facsimile: 574-268-1299

 

With a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

1 South Dearborn Street, Suite 2100

Chicago, IL 60603

Attention: James T. Lidbury

Facsimile: (312) 212-4476